       Case 3:20-cv-01891-CRB Document 172 Filed 04/20/20 Page 1 of 2



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 4   San Mateo, CA 94403
     Telephone: 650.362.4150
 5
     Counsel for Defendants
 6   JadooTV, Inc. and Sajid Sohail
 7

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11   DISH NETWORK L.L.C.,                         Case No. 3:20-cv-01891-CRB
12                 Plaintiff,                     [PROPOSED] ORDER GRANTING
           vs.                                    APPLICATION TO APPEAR
13
                                                  TELEPHONICALLY FOR THE
14   JADOOTV, INC. and SAJID SOHAIL,              HEARING ON THE MOTION FOR
                                                  JUDGMENT ON THE PLEADINGS
15                 Defendants.
                                                  Judge: Hon. Charles R. Breyer
16                                                Date: Friday, May 22, 2020 June 26, 2020
17                                                Time: 10:00 am Pacific Daylight Time
                                                  Location: Telephonic appearance requested
18

19

20

21

22

23

24

25

26

27

28

                 [PROPOSED] ORDER GRANTING REQUEST TO APPEAR TELEPHONICALLY
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 172 Filed 04/20/20 Page 2 of 2




 1                                       [PROPOSED] ORDER

 2          Defendant Sajid Sohail’s application to appear telephonically for the hearing on the

 3   Motion for Judgment on the Pleadings is GRANTED. All counsel shall arrange a telephonic

 4   appearance with Courtcall pursuant to Section D(2) of the Court’s General Standing Order.

 5          IT IS SO ORDERED.

 6

 7           April 20, 2020
     Dated: _________________                        ____________________________________
                                                     THE HONORABLE CHARLES R. BREYER
 8                                                   SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    1
                        [PROPOSED] ORDER GRANTING TELEPHONIC APPEARANCE
                                      Case No. 3:20-cv-01891-CRB
